Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 9/6/2022.
Claims 1-20 are examined. 
Claims 1-16 are allowed. 
Claims 17-19 are rejected. 
Claim 20 is objected. 
				
Allowable Subject Matter
Claims 1-16 are allowable. 
Reason for allowance as explained in Office action dated – 6/7/2022.

Response to Arguments

Applicant arguments, dated 9/6/2022 have been fully considered. 
Examiner describes the reply to applicant’s arguments as below – Neither references of Sirotkovic – Huang discuss applying the machine-learning model to map source queries to target queries including a contextual bandit model to the source query using at least one of text based rewards or oracle-based rewards. Further reference of Najibi also fails to teach the limitations above. 

In summary applicant argues that combination of references as mentioned above fails to teach above claimed combination of limitations. 

Examiner does not find argument persuasive. 
Examiner replies to arguments in two parts – 

A – Combination of references of Sirotkovic – Huang do not teach applying machine-learning model to map source queries to target queries. 
Examiner argues that Sirotkovic para 23 teaches, the following – historical search log which includes source and target logs, with machine learning model for creating of training data based on historical search log which is interpreted by examiner as using search logs of source and target queries with data training model (interpreted as including machine learning) as data training model is function of machine learning as known in art. Therefore Sirotkovic para 23 teaches applying of machine-learning model to map source queries and target queries. 

Further second part of argument where references do not teach ‘bandit learning model with text based or oracle based rewards’, is moot because the arguments do not apply to the references being used in the current rejection. 

Examiner is open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0188295 to Sirotkovic et al. (hereinafter known as "Sirotkovic”) and U.S. Publication 2018/0240024 to Huang et al. (hereinafter known as "Huang”) and further in view of U.S. Publication 2021/0089959 to Ghosh et al (hereinafter known as “Ghosh”).

As per claim 17 Sirotkovic teaches, a computing system, comprising: at least one processor; and at least one memory device having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the computing system at least to: 
receive a source query for a product search (Sirotkovic para 23 Fig 3 teaches analysis of historical search queries for product); generate a target query by applying a machine-learning model to map source queries to target queries (Sirotkovic para 23 teaches DNN model and training data which is also know to include machine learning model), 
wherein applying the machine-learning model to map source queries to target queries (Sirotkovic para 23)  
Sirotkovic does not teach however Huang teaches, 
the target query having a same purchase intent as the source query and being a historical query associated with user activity records responsive to the target query (Huang Table 2, para 144-146 and 153-155 teaches matric datasets which monitors user prediction to buy the product based on historical search, target price, and user activity browsing history);
	Sirotkovic teaches development and application of deep-learning neural network with search engine, search query, user profile, and user historical data (abstract). Sirotkovic does not teach however Huang teaches the target query having a same purchase intent as the source query and being a historical query associated with user activity records responsive to the target query (para 144-155). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Sirotkovic of neural network based on search engine, search query and user profile with the invention of Huang of purchase intent of user based on target query. The motivation for doing so would be to handling predictive tasks with features from unstructured data and to use vector representation for accurate prediction (Huang para 6-7).
Sirotkovic – Huang does not teach however Ghosh teaches, 
includes applying a contextual bandit model to the source query using at least one of text-based rewards or oracle-based rewards (Ghosh para 35-37). 
Sirotkovic–Huang teaches development and application of deep-learning neural network with search engine, search query, user profile, and user historical data with target query having a same purchase intent as the source query and being a historical query associated with user activity records responsive to the target query. Sirotkovic – Huang does not teach contextual bandit model to the source query with reward (Ghosh para 35-37). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Sirotkovic–Huang of neural network based on search engine, search query and user profile with the invention of Ghosh to teach bandit model of the source query with reward. The motivation for doing so would be to enhance search techniques with relevant search result (Ghosh para 4). 

As per claim 18 combination of Sirktkovic – Huang – Ghosh teaches, the computing system of claim 17, the at least one memory device having further computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause one or more service devices to generate a ranked list of products using the target query (Sirotkovic para 12 teaches search history generating a lost of information items with adaptive ranking).
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2019/0188295 to Sirotkovic et al. (hereinafter known as "Sirotkovic”) and U.S. Publication 2018/0240024 to Huang et al. (hereinafter known as "Huang”) and further in view of U.S. Publication 2021/0089959 to Ghosh et al (hereinafter known as “Ghosh”) and addtionally in view of US Publication 2018/0285682 to Najibi et al (hereinafter known as “Najibi”).

As per claim 19 combination of Sirktkovic – Huang – Ghosh teaches, the computing system of claim 17, wherein generating the target query comprises, generating a first vector representation of the source query by applying the machine-learning model to the source query; 
Sirktkovic – Huang – Ghosh does not teach however Najibi teaches, 
determining multiple nearest-neighbor vector representations of the first vector representation, the multiple nearest-neighbor vector representations corresponding to respective target queries (Najibi para 104 teaches semantic vector with nearest-neighbor lookup); 
selecting a first nearest-neighbor vector representation of the multiple nearest-neighbor vector representations (Najibi para 105 teaches selecting the product based on semantic vector with nearest-neighbor lookup); and 
applying the machine-learning model to the first nearest-neighbor vector representation to map the source query to the target query (Najibi para 107 teaches selecting the product based on semantic vector with nearest-neighbor lookup with machine learning model).
Sirotkovic – Huang – Ghosh teaches development and application of deep-learning neural network with search engine, search query, user profile, and user historical data with prediction of product based on target query by user. Sirotkovic – Huang – Ghosh does not teach however Najibi teaches selection of product based on nearest-neighbor vector based on machine learning (Najibi para 107). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Sirotkovic – Huang – Ghosh of neural network based on search engine, search query and user profile and prediction of product based on target query with the invention of Najibi of selection of product based on nearest-neighbor vector based on machine learning. The motivation for doing so would be to saliency-based object counting and localization within network service (Najibi para 1). 

Conclusion 

Claims 17-19 are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431